Case 7:21-cr-00316-UA Document 17 Filed 06/17/21 Page Lof 1 -~ Ex b

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
21-CR-00316
MICKIE iEMAS,
Defendant(s}.
xX

 

Defendant Mickie limas hereby voluntarily consents to participate in the following proceeding
via _x_videoconferencing or __ teleconferencing:

Initial Appearance Before a Judicial Officer

x Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
indictment Form)

Bail/Detention Hearing

Conference Before a Judicial Officer

  

{sf sighed mas by Lod (OD

Defendant's Signature Defendant's Céunsel’s Signature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

 

Mickie limas Deveraux L. Cannick
Print Defendant’s Name Print Counsel's Name

This proceeding was conducted by reliable video or ‘elephone conferencing technology.

a we . i
; ; . }

fcaect J 6 b-I fbn 2

Date U.S. District ae S. Magistrate Judge ¢ oD

 

 

}
i

 
